

 
 

--------------------------------------------------------------------------------

EXHIBIT 10.1

[Execution Version]
 
AMENDMENT NO. 3 TO CREDIT AGREEMENT
 
This Amendment No. 3 to Credit Agreement, dated as of February 19, 2010, (this
"Amendment"), is entered into by HELIX ENERGY SOLUTIONS GROUP, INC., a Minnesota
corporation (the "Borrower"), the lenders party to the Credit Agreement
described below, and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the "Administrative Agent"), Swing Line Lender and L/C Issuer.
 
INTRODUCTION
 
Reference is made to the Credit Agreement dated as of July 3, 2006 (as modified
from time to time, the "Credit Agreement"), among the Borrower, the lenders from
time to time party thereto (collectively, the "Lenders" and individually, a
"Lender"), and the Administrative Agent.
 
The Borrower has requested, and the Lenders and the Administrative Agent have
agreed, on the terms and conditions set forth herein, to make certain amendments
to the Credit Agreement.
 
THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Borrower, the Lenders, and the Administrative Agent hereby
agree as follows:
 
Section 1. Definitions; References.  Unless otherwise defined in this Amendment,
each term used in this Amendment that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement.
 
Section 2. Amendment of Credit Agreement.
 
(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in appropriate alphabetical order:
 
"Consolidated Funded Senior Secured Indebtedness" means all Consolidated Funded
Indebtedness that is secured by a Lien on any property, other than Indebtedness
owing to the United States Department of Transportation in connection with the
Title XI financing of the Q4000.
 
"Consolidated Senior Secured Leverage Ratio" means, as of the last day of any
period of four consecutive fiscal quarters, the ratio of (a) Consolidated Funded
Senior Secured Indebtedness as of such date to (b) Consolidated EBITDA for the
period of the four fiscal quarters most recently ended.  For purposes of
calculating the Consolidated Senior Secured Leverage Ratio as of any date,
Consolidated EBITDA shall be calculated on a pro forma basis (as certified by
the Borrower to the Administrative Agent and as reasonably approved by the
Administrative Agent) assuming that (without duplication) all Acquisitions and
other asset acquisitions, mergers and consolidations made and (without
duplication) all Dispositions and other asset dispositions completed, and any
Indebtedness incurred or repaid in connection therewith, during the four
consecutive fiscal quarters then most recently ended have been made or incurred
or repaid on the first day of such period (but without any adjustment for
projected cost savings or other synergies.
 
(b) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of "Applicable Margin" in its entirety with the following:
 
"Applicable Margin" means, from time to time, the following percentages per
annum, based, in the case of Revolving Credit Loans and Letter of Credit Fees,
upon the Consolidated Leverage Ratio and status of the applicable Revolving
Credit Lender as an Extending Revolving Credit Lender or Non-Extending Revolving
Credit Lender, and, in the case of Term Loans, upon the Consolidated Leverage
Ratio, as set forth below:
 
Applicable Margin – Non-Extending Revolving Credit Lenders
Pricing Level
 
Consolidated Leverage Ratio
 
Commitment Fee
 
Eurodollar Rate (Revolving Credit Loans) +
 
Letters of Credit
 
Base Rate (Revolving Credit Loans) +
 
1
Less than 0.75x
 
0.20%
1.00%
1.00%
0.00%
2
Greater than or equal to 0.75x but less than 1.25x
 
0.25%
1.25%
1.25%
0.25%
3
Greater than or equal to 1.25x but less than 1.75x
 
0.30%
1.50%
1.50%
0.50%
4
Greater than or equal to 1.75x but less than 2.25x
 
0.375%
1.75%
1.75%
0.75%
5
Greater than or equal to 2.25x but less than 2.75x
 
0.375%
2.00%
2.00%
1.00%
6
Greater than or equal to 2.75x but less than 4.5x
 
0.50%
2.25%
2.25%
1.25%
7
Greater than or equal to 4.5x
 
0.50%
2.75%
2.75%
1.75%

 
 
Applicable Margin – Extending Revolving Credit Lenders
Pricing Level
 
Consolidated Leverage Ratio
 
Commitment Fee
 
Eurodollar Rate (Revolving Credit Loans) +
 
Letters of Credit
 
Base Rate (Revolving Credit Loans) +
 
1
Less than 1.50x
 
0.50%
3.00%
3.00%
2.00%
2
Greater than or equal to 1.50x but less than 2.00x
 
0.50%
3.25%
3.25%
2.25%
3
Greater than or equal to 2.00x but less than 2.50x
 
0.50%
3.50%
3.50%
2.50%
4
Greater than or equal to 2.50x but less than 3.00x
 
0.50%
3.75%
3.75%
2.75%
5
Greater than or equal to 3.00x but less than 4.5x
 
0.50%
4.00%
4.00%
3.00%
6
Greater than or equal to 4.5x
 
0.50%
4.50%
4.50%
3.50%

 
For the avoidance of doubt, to the extent a Revolving Credit Lender has both an
Extended Revolving Credit Commitment and a Non-Extended Revolving Credit
Commitment, the foregoing Applicable Margins shall apply ratably to the
Obligations owing to such Lender in proportion to the percentage of the Extended
Revolving Credit Commitment and Non-Extended Revolving Credit Commitment,
respectively, comprising such Lender's Revolving Credit Commitment.
 
Applicable Margin
Pricing Level
 
Consolidated Leverage Ratio
 
Eurodollar Rate – Term Loans
 
Base Rate – Term Loans
 
1
Less than 4.5x
 
2.25%
1.25%
2
Greater than or equal to 4.5x
2.50%
1.50%
       

 
 
Initially, the Applicable Margin for Revolving Credit Loans, Letter of Credit
Fees and Term Loans shall be determined based upon the Consolidated Leverage
Ratio specified in the Compliance Certificate delivered by the Borrower for the
fiscal quarter ending September 30, 2009.  Thereafter, any increase or decrease
in the Applicable Margin for Revolving Credit Loans, Letter of Credit Fees and
Term Loans resulting from a change in the Consolidated Leverage Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate indicating such change is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 7, in the
case of Non-Extending Revolving Credit Lenders, Pricing Level 6 in the case of
Extending Revolving Credit Lenders, and Pricing Level 2, in the case of Term
Lenders, shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered until such Compliance
Certificate is delivered to the Administrative Agent.
 
(c) The Credit Agreement is hereby amended by replacing Section 7.11(b) in its
entirety with the following:
 
(b)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than the
following amounts for each of the following corresponding periods:
 
Period
 
Ratio
 
For the fiscal quarter ending December 31, 2009
3.50 to 1.00
For the fiscal quarter ending March 31, 2010
5.00 to 1.00
For the fiscal quarter ending June 30, 2010
5.50 to 1.00
For the fiscal quarter ending September 30, 2010
5.00 to 1.00
For the fiscal quarter ending December 31, 2010
4.50 to 1.00
For the fiscal quarter ending March 31, 2011 and thereafter
4.00 to 1.00

 
 
(d) The Credit Agreement is hereby amended by inserting the following
Section 7.11(d) in appropriate alphabetical order:
 
(d)           Consolidated Senior Secured Leverage Ratio.  Permit the
Consolidated Senior Secured Leverage Ratio as of the end of any fiscal quarter
of the Borrower to be greater than the following amounts for each of the
following corresponding periods:
 
Period
 
Ratio
 
For the fiscal quarters ending March 31, 2010 and June 30, 2010
2.50 to 1.00
For the fiscal quarter ending September 30, 2010
2.25 to 1.00
For the fiscal quarter ending December 31, 2010 and thereafter
2.00 to 1.00

 
(e) The Credit Agreement is hereby amended by replacing Exhibit D in its
entirety with Exhibit D attached hereto.
 
Section 3. Representations and Warranties.  The Borrower represents and warrants
that (a) the execution, delivery, and performance of this Amendment by each Loan
Party are within the corporate or equivalent power and authority of such Loan
Party and have been duly authorized by all necessary corporate or other
organizational action, (b) this Amendment, and the Credit Agreement as amended
hereby, constitute legal, valid, and binding obligations of each Loan Party,
enforceable against each Loan Party in accordance with their terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws of general applicability affecting
the enforcement of creditors' rights and the application of general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or law); (c) the representations and warranties of the
Borrower and each other Loan Party contained in each Loan Document are true and
correct in all material respects as of the date of this Amendment, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; (d) no Default or Event of Default exists under the Loan
Documents; and (e) the Liens under the Security Documents are valid and
subsisting.
 
Section 4. Effect on Credit Documents.  Except as amended herein, the Credit
Agreement and all other Loan Documents remain in full force and effect as
originally executed.  Nothing herein shall act as a waiver of any of the
Administrative Agent's or any Lender's rights under the Loan Documents as
amended, including the waiver of any default or event of default, however
denominated.  The Borrower acknowledges and agrees that this Amendment shall in
no manner impair or affect the validity or enforceability of the Credit
Agreement.  This Amendment is a Loan Document for the purposes of the provisions
of the other Loan Documents.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment may be a default
or event of default under the other Loan Documents.
 
Section 5. Effectiveness.  This Amendment shall become effective, and the Credit
Agreement shall be amended as provided for herein, upon the satisfaction on or
prior to February 26, 2010, of the following conditions:
 
(a) the Administrative Agent (or its counsel) shall have received (i)
counterparts hereof duly executed and delivered by a duly authorized officer of
the Borrower, each Guarantor, and by the Lenders whose consent is required to
effect the amendments contemplated hereby;
 
(b) the Administrative Agent (or its counsel) shall have received each of the
items listed on the Closing Documents List attached hereto as Exhibit A, each in
form and substance reasonably acceptable to the Administrative Agent and, where
applicable, duly executed and delivered by a duly authorized officer of each
applicable Loan Party; and
 
(c) the Administrative Agent shall have received, or shall concurrently receive
(i) for the account of each applicable Lender, an amendment fee as mutually
agreed between the Borrower and such Lenders, and (ii) for the account of the
applicable Person, payment of all other fees payable in connection with this
Amendment.
 
Section 6. Reaffirmation of Guaranty.  By its signature hereto, each Guarantor
represents and warrants that such Guarantor has no defense to the enforcement of
the Guaranty, and that according to its terms the Guaranty will continue in full
force and effect to guaranty the Borrower's obligations under the Credit
Agreement and the other amounts described in the Guaranty following the
execution of this Amendment.
 
Section 7. Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 8. Miscellaneous.  The miscellaneous provisions set forth in Article X
of the Credit Agreement apply to this Amendment.  This Amendment may be signed
in any number of counterparts, each of which shall be an original, and may be
executed and delivered electronically and by telecopier.
 
Section 9. ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[signature page follows]
 
 
--
 
 

--------------------------------------------------------------------------------

 

EXECUTED as of the first date above written.
 
 
HELIX ENERGY SOLUTIONS GROUP, INC.

 
By:                                                                      
Name:                                                                      
Title:                                                                      
 
 
CANYON OFFSHORE, INC., a Texas corporation

 
CANYON OFFSHORE INTERNATIONAL CORP., a Texas corporation

 
ENERGY RESOURCE TECHNOLOGY GOM, INC., a Delaware corporation

 
HELIX INGLESIDE LLC, a Delaware limited liability company

 
HELIX OFFSHORE INTERNATIONAL, INC., a Texas corporation

 
HELIX SUBSEA CONSTRUCTION, INC., a Delaware corporation

 
HELIX VESSEL HOLDINGS LLC, a Delaware limited liability company

 
NEPTUNE VESSEL HOLDINGS LLC, a Delaware limited liability company

 
VULCAN MARINE HOLDINGS LLC, a Delaware limited liability company

 
VULCAN MARINE TECHNOLOGY LLC, a Delaware limited liability company

 
HELIX WELL OPS INC., a Texas corporation

 
By:                                                                      
Name:                                                                      
Title:                                                                      

Signature Page to Amendment No. 3 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Administrative Agent
 
By:                                                                      
Name:                                                                      
Title:                                                                      
 

Signature Page to Amendment No. 3 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
 
By:                                                                      
Name:                                                                      
Title:                                                                      

Signature Page to Amendment No. 3 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

[other signature pages provided separately]
 

Signature Page to Amendment No. 3 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
